Citation Nr: 0209172	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-17 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1969, with four years prior active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from May 7, 1998.

Initially, given that the assignment of an initial rating for 
PTSD followed an award of service connection, the Board must 
consider the applicability of a higher rating for the entire 
period in which the appeal has been pending.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  As such, the question for 
consideration is the propriety of the initial rating assigned 
during the course of this appeal.  Thus, the issue in this 
case is as listed on the cover page of this decision.

Next, the Board notes that a review of the record on appeal 
shows that at least one VA physician and one VA counselor 
opined that the veteran was unemployable.  See March 2000 VA 
examination report; VA treatment record dated in November 
1999.  The Board finds that these medical opinions act as an 
informal claim for entitlement to a total disability rating 
based on individual unemployability (TDIU).  See, e.g., 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 
VAOPGCPREC 12-01.  As this issue has not been developed and 
adjudicated by the RO, and because a claim for TDIU has a 
different basis for entitlement than the current claim for a 
higher evaluation for PTSD, the Board refers this issue to 
the RO for appropriate action.



FINDING OF FACT

Since May 1998, the veteran's PTSD has been manifested by 
symptoms that cause occupational and social impairment with 
deficiencies in most areas; total occupational and social 
impairment is not demonstrated.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD from May 1998 
are met.  38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice that is contemplated by law.  Specifically, VA 
provided the veteran and his representative with a September 
1999 statement of the case and supplemental statements of the 
case dated in March 2000 and July 2001.  These documents 
provided notice of the law and governing regulations, as well 
as the evidence considered and reasons for the determination 
made regarding the claim for a higher evaluation.  Further, 
the record discloses that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim for a higher evaluation.  Most notably, copies of 
the veteran's relevant VA treatment records have been 
associated with the claims folder.  The Board notes that 
neither the veteran nor his representative has identified any 
existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  As 
such, the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Moreover, in July 1999, March 2000, and November 2000, the RO 
provided the veteran with relevant VA examinations, and 
copies of those examination reports are of record.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran requested a 
hearing  and that hearing was held in November 2000.  
Furthermore, the RO has arranged for the veteran to undergo 
VA examinations in connection with the claim and has obtained 
VA outpatient treatment records from the VA medical facility 
identified by the veteran.   

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Reasons for Appeal

As to the reasons for appeal, the veteran and his 
representative contend that the veteran experiences increased 
adverse symptomatology due to his PTSD that in turn warrants 
a higher evaluation.  Specifically, they reported that the 
veteran had had problems with increased depression, anxiety, 
nervousness, mood swings, nightmares, general sleep 
disturbance, flashbacks, anger/temper, difficulty 
concentrating, and avoidance.  It is also requested that the 
veteran be afforded the benefit of the doubt.

Factual Background

A review of the record on appeal shows, among other things, 
medical treatment records that show the veteran's complaints 
and/or treatment for depression, anxiety, nervousness, 
anxiety/panic attacks, problems sleeping, decreased energy, 
decreased concentration, and mood swings.  See VA treatment 
records, dated from May 1998 to July 2001; letter from Mark 
W. Gilbertson, Ph.D., dated in April 2000; and records on 
file with the Social Security Administration (SSA) including 
SSA records dated in February 1996, June 1996, October 1997, 
and May 1998, a SSA examination dated in May 1996, and VA 
treatment records dated from February 1996 to May 1998.  The 
diagnoses included PTSD, a bipolar disorder, a major 
depressive disorder, a generalized anxiety disorder, and 
alcoholism.  Id.  (Parenthetically, the Board notes that the 
records on file with the SSA show the veteran was originally 
granted SSA benefits because of a major depressive disorder 
and a personality disorder and thereafter benefits were 
continued because of a bipolar disorder.)

As to the severity of the veteran's adverse symptomology, 
treatment records show the veteran being assigned Global 
Assessment of Functioning (GAF) scores ranging from a low of 
48 to a high of 65.  See VA treatment records dated in June 
2000 (GAF score of 50), August 2000 (GAF score of 50), 
September 2000 (GAF score of 50), October 2000 (GAF score of 
50), December 2000 (GAF score of 65), January 2001 (GAF score 
of 48), February 2001 (GAF scores of 55 and 60), April 2001 
(GAF scores of 50 and 52), May 2001 (GAF score of 60), and 
July 2001 (GAF score of 52).

Moreover, on occasion, treatment records noted that the 
veteran had suicidal ideation (see VA treatment records dated 
in September 1998 and April 2000) and on one occasion a 
therapist, who diagnosed the veteran with both PTSD and major 
depressive disorder, opined that the veteran was "[n]ot 
employable at this time" (see VA treatment record dated in 
November 1999).  

As to the veteran's mood, it was alternatively characterized 
as depressed, very anxious, variable, improved, somewhat 
anxious, bright, marginal, fairly good, stable, fairly 
stable, functioning, and generally good (see VA treatment 
records dated in May 1998, August 1998, September 1998, 
October 1998, November 1998, December 1998, March 1999, May 
1999, July 1999, August 1999, December 1999, June 2000, 
February 2001, and April 2001).  As to the veteran's 
functioning, it was alternatively characterized as improved, 
rather marginal, marginal, variable, and fairly stable (see 
VA treatment records dated in September 1998, November 1998, 
December 1998, March 1999, May 1999, and June 2000).  And, as 
to the veteran's affect, it was characterized as appropriate 
(see VA treatment record dated in October 1998).

In addition, the VA treatment records show the veteran's 
psychiatric disorder being treated with a number of 
medications.  See VA treatment records dated from May 1998 to 
July 2001.  More contemporaneous VA treatment records also 
noted that the veteran/the veteran's mood was stable on 
medication; that the veteran was doing pretty good with 
medication, and the veteran was significantly improved with 
medication.  See VA treatment records dated in September 
2000, January 2001, February 2001, April 2001, May 2001, and 
July 2001.

Additionally, the record shows the veteran's complaints and 
treatment for panic attacks, hyperarousal, nightmares, 
difficulty sleeping at night, a problem sleeping too much 
during the day, and too little energy, which problems 
increased and decreased in severity and/or frequency 
depending on his medication.  See VA treatment records dated 
from May 1998 to July 2001.  The record also shows the 
veteran attending regular counseling sessions and attending 
an anger management group (see VA treatment records dated 
from June 2000 to November 2000).  In addition, the record 
shows that the veteran helped out his sister by taking her to 
the doctor (see VA treatment record dated in May 1999), that 
he was recently divorced after a very long marriage, and 
volunteered five mornings a week at VA (see VA treatment 
records dated in April and May 2001).

Furthermore, the veteran's VA physician, in a January 1999 
treatment record, opined that the veteran's bipolar disorder 
" . . . has worsened due to the development of PTSD 
secondary to [the] traumatic experiences he encountered in 
his military service . . ." 

The veteran first appeared for a VA examination in July 1999.  
As to the veteran's medical history, it was noted that it 
first showed a diagnosis of a bipolar disorder and alcohol 
abuse in 1997, the veteran had been attending therapy at VA, 
and, while the veteran is currently on Paxil, his medication 
was going to be changed to Prozac and Clonazepam.  As to his 
social history, the veteran has a sister 13 years his elder, 
one son (age 36), and is separated from his wife.  As to his 
industrial history: in the first year following military 
service he worked at LTV; from 1972 to 1982 he worked at 
Texas International Airlines cleaning airplanes; from 1982 to 
1983 he sold cars; he then he worked for Continental Airlines 
cleaning planes for four months; he then went into sales for 
a short time (he walked off the job and stayed home and drank 
for a month); he then worked for Continental Airlines; he 
next worked for any appliance store (he walked off that job); 
he then worked for another appliance store (walked off that 
job); he then worked in repairs (was let go); he then worked 
putting cars together (walked off that job); and he then 
began drinking heavily and was hospitalized.  He had not 
worked since 1997.

The veteran's daily schedule was reported to be quite minimal 
- he gets up, makes coffee, goes from his bed to the couch, 
may have two meals a day, and sleeps all day.  He says he 
lives on $1,100.00 a month.

Thereafter, the veteran reported that he did not like to be 
around people, had difficulty sleeping, and had a temper that 
was difficult for him to contain.  In addition, the examiner 
noted that the veteran could not sit in the waiting room 
while waiting for the examination - he sat in an empty 
examining room in the dark until the examiner could meet with 
him.

On examination, the veteran looked older than his stated age, 
had dark circles around his eyes, and his behavior was tense 
and rigid.  Speech was slow, hesitant, and monotonous.  Mood 
was empty and depressed.  Affect was flat and blunted.  The 
veteran reported that he had times when he experienced being 
outside of his body and reported having auditory 
hallucinations, but no illusions.  His thought process was at 
times loose.  He was difficult to follow.  He had, and 
continues to have, suicidal and homicidal ideation.  Level of 
abstraction and insight were minimal.

However, there were no delusions, pre-occupations, or 
obsessions.  He was oriented times four and most likely 
functioning in the average range of intelligence.  Long term 
and short term memory, as well as concentration, were 
commensurate with age.  Judgment was good enough for him to 
handle his own funds at this time.

The diagnoses included severe major depressive disorder, 
recurrent with occasional psychotic features, alcohol 
dependence, PTSD, and a personality disorder with schizotypal 
and schizoid features.  His GAF score was 40.  Thereafter, 
the examiner opined that 

[i]t should be noted that this patient 
had a traumatic childhood.  He was living 
in a situation where he was with a 
schizophrenic parent and also an abusive 
one.  He was highly isolated as a child.  
He was sexually abused as an adolescent 
and then the military provided some 
traumatic experiences for him where he 
saw plane crashes, saw planes not come 
back, had to work in conditions that were 
life threatening.  This constitutes the 
diagnosis of post-traumatic stress 
disorder, however, the patient does 
suffer from major depression.  It is 
difficult to separate the two completely.  
There is no evidence of bipolar disorder 
at this time, it is major depression.  
This patient wants to sleep all of the 
time, he spends so much time alone and 
sleeping and to himself that it is 
difficult for him to distinguish reality 
from fantasy.  Thus, he has some 
psychotic thinking.  His primary 
diagnosis, however, is major depression, 
secondary is alcoholism, and the third is 
post-traumatic stress disorder.  The 
patient does also have personality 
disorder.  He again very much keeps to 
himself, has some odd type of beliefs and 
behaviors, unusual perceptual 
experiences, some odd thinking, some 
beginnings of suspiciousness.  He lacks 
close friends and confidants.  He has 
little interest in other people or 
activities, lacks close friends.  Shows 
emotional coldness or detachment.  These 
are features of schizotypal and schizoid 
personality disorder.  (Emphasis added).

Subsequently, the veteran appeared for a VA examination in 
March 2000.  As to his social history, at age 19 he married 
and fathered one son.  He has been separated from his wife 
for three years and does not have a close relationship with 
his son.  He lives alone, but his sister lives nearby.  With 
regard to activity, he states he is not active.  
Specifically, he spends most of his time alone and in the 
company of his pet dog.

Thereafter, it was noted that the veteran complained of 
experiencing high and low moods manifested by having 
excessive energy and also having periods of feeling depressed 
and not being interested in too many things.  He also reports 
having periods of being impatient, having low frustration 
tolerance, and being irritable.  He next complained of having 
periods of racing thoughts, being easily distracted, and 
having flight of ideas.  At times, he also experienced 
increase in activities and was over talkative.  The veteran 
speaks of his periods of high and low moods as periods of 
high anxiety with panic like symptoms.  The veteran also 
reported that he did not feel good about himself.  

As to his occupational history, the veteran reported that he 
lost a number of jobs because of getting mad and/or getting 
fired.  Moreover, when working, he always worried whether or 
not he was making mistakes that would result in some serious 
consequence.  

On examination, his mannerisms included twitching and 
gesturing as well as uneasiness.  With regard to attitude, he 
was attentive, but he also appeared to be guarded.  His 
speech was under pressure, hesitant and, at times, slow.  
With regard to anxiety, he demonstrated numerous signs such 
as being restless and tense, as well as straining of his 
voice.  His thoughts reflected preoccupation with his 
military experiences (i.e., the plane crash he witnessed 
while in Thailand) and his early childhood experiences (i.e., 
seeing his father hospitalized for apparent paranoid 
schizophrenia).  His thoughts also appeared to reflect a 
degree of concern about his own mood changes, having periods 
of elation and also feeling down.  With regard to 
concentration, he was easily distracted.  His judgment was 
marginal. 

However, the veteran looked his stated age, was properly 
groomed and dressed, and his mood revealed no emptiness, 
guilt, lability or flatness; he appeared to be somewhat 
elated but not ecstatic.  His associative processes, as 
measured by words, were coherent.  He reported no suicidal or 
homicidal ideations.  He reported no thought disturbances, 
ideas of references, depersonalization, or derealizations.  
His cognitive functioning, as measured by orientation, was 
free of any disturbances.  Memory was intact.  In addition, 
it was opined that, with the use of medication, the veteran 
was able to manage his finances.

The diagnoses included bipolar disorder compounded by 
anxiety, panic and some PTSD symptomatologies as well as 
alcohol abuse in full sustained remission.  His GAF score was 
40.  Thereafter, the examiner opined that 

[r]eview of his clinical data shows and 
unquestionably supports the notion that 
this man has suffered from a bipolar 
disorder for a long time.  It is also 
suggested that his alcohol use may have 
been his way of medicating himself in 
order to bring a balance to his mood 
swings.  Related to his PTSD, it should 
be stated that [the veteran] did not 
demonstrate enough evidence and data to 
carry such a diagnosis.  Furthermore, 
review of his past psychiatric notes 
failed to support or indicate that he had 
been exposed to and/or troubled by the 
consequences of the specific traumatic 
scenes.  Review of his treatment notes at 
this VAMC fails to list all the 
symptomatology which could also establish 
a bona fide separate diagnosis of PTSD.  
Thus, it is the impression of this 
clinician that [the veteran] suffers from 
long-standing mood disorder and that he 
may have been subjected to some stressors 
which also may dominate his mood.  His 
psychiatric condition is chronic; the 
totality of his condition is such that he 
is unemployable.  [The veteran] is 
competent to handle his financial 
affairs.  (Emphasis added).

The veteran testified at a personal hearing at the RO in 
November 2000.  At that time, he testified that he was under 
treatment at VA for both PTSD and a bipolar disorder.  As to 
his adverse PTSD symptomology, the veteran reported a problem 
with flashbacks, anger, and having no friends or hobbies.  As 
to his treatment, the veteran reported that he attended 
therapy at VA two times a week, had participated in an anger 
management program, and was on medication.  As to his 
psychiatric medication, he reported that it was recently 
changed from a drug that was primarily used to treat a 
bipolar disorder to a drug that was primarily used to treat 
PTSD.

Lastly, the veteran was afforded a VA examination in November 
2000 for the purpose of determining whether he had multiple 
psychiatric diagnoses, and, if so, to the extent possible to 
determine the amount of functional impairment caused by each 
disorder.  As to his medical history, it was noted that the 
veteran was currently on several psychiatric medications and 
had therapy every two weeks.  Thereafter, the veteran 
reported that, since he had been on Prozac, he has been 
"doing better" - while he still had nightmares he was not 
sleeping in the afternoon anymore.  As to his social history, 
he was divorced, after being married for 38 years, and lived 
in an apartment by himself.  As to his industrial history, 
the veteran reported that he last worked in 1997 and reported 
that he could not work because he gets "really mad."

As to the veteran's typical day, it consisted of getting up 
around 8:30 a.m., making coffee, then watching television or 
listening to music, then washing the dishes, sometimes he 
will then have lunch, thereafter he spends the rest of the 
day watching television or listening to music until he has 
supper and then he will lounge around before going to be 
around 8:00 p.m..  During the day, he also takes his dog out 
for a walk and, when needed, he goes shopping for food and 
clothing.  Additionally, while the veteran reported that he 
liked to build model airplanes, he also reported that he had 
no patience with it.  His social life is limited to 
occasional visits with his sister, his nieces, and nephews in 
the evening. 

Next, the veteran reported that he dreams everyday about 
things that happened to him while in the military, but he 
said the Olanzapine helped with that.  He also reported that 
when he thinks or dreams about these things, he "gets scared" 
and thereafter has a "panic attack," and then "takes 
Clonazepam."  He also reported that he tried to avoid 
thoughts, feelings, and activities associated with the trauma 
he experienced while in the military.  He also reported that 
he felt a detachment or estrangement from others.  He also 
complained of "past" irritability or outbursts of anger.  

On examination, his behavior was rigid.  His speech was slow, 
hesitant, and monotonous.  His affect was flat.  He had 
suicidal ideation, but the examiner opined that the veteran 
would not act on the suicidal ideation.  He had minimal 
levels of abstraction and insight.

However, he looked his stated age, dressed very casually, and 
there were no indications of derealization, 
depersonalization, hallucinations, illusions, delusions, or 
homicidal ideation.  His thought process was goal directed.  
The veteran did not report having any obsessions.  He was 
oriented times four.  Long-term and short-term memories were 
commensurate with age.  Judgment was good enough for him to 
handle his own funds at this point.

In addition, it was noted that the veteran had a tendency to 
lie or to try to cover up his lies.  For example, when asked 
about his drinking he gave conflicting answers as to the last 
time he drank and when asked about nightmares, he first 
reported that he still had them and thereafter reported that, 
as to his sleep, he slept a straight eight hours, that the 
sleep was "good," and the "good sleep" was primarily 
because of the medication he was taking.  

On a scale of 1-10, with 1 being very depressed and 10 being 
happy, the veteran puts himself at about a 5 on average.  On 
a scale of 1-10, with 1 being very anxious and 10 being 
relaxed, the patient puts himself at about a 1 on average 
without medication and a 7 on average with medication.  
Therefore, the examiner opined that it appears the medication 
the veteran is taking is quite helpful to him.

The diagnoses were PTSD, chronic, in remission due to 
effectiveness of medication; alcohol dependence, in early 
remission; and a personality disorder with schizoid and 
antisocial features.  His GAF score was 55.

Thereafter, the examiner opined that

[i]t is evident that the patient does 
have multiple diagnoses.  He does not 
meet all the criteria for post-traumatic 
stress disorder at this point.  It 
appears that the medication is serving 
its function.  He does have some of the 
symptoms.  He does not meet the criteria 
for Area D, persistent symptoms of 
increased arousal.  He does meet 
criteria, according to him, of A, B and 
C.  It is difficult to fully determine 
how good a reporter this patient is, 
since he has been caught in two lies in 
this particular interview.  It may be 
that this patient's major diagnosis is 
Axis II, personality disorder, not 
otherwise specified, with schizoid and 
antisocial features.  It is difficult to 
give an opinion on the patient's GAF 
score solely on the PTSD symptoms or 
diagnoses.  (Emphasis added).

In the addendum to the November 2000 VA examination, the 
examiner opined that,

[a]s mentioned above, the patient does 
have multiple psychiatric diagnoses.  As 
far as the degree of functional 
impairment caused by each diagnosis, it 
is apparent that the patient's 
personality disorder, not otherwise 
specified, creates the most impairment on 
this patient, such that it is difficult 
for him to work in a social-type 
situation.  Most likely, the patient 
could work if he were alone, doing a 
night job, for example.  The patient's 
PTSD is in remission due to the 
effectiveness of the medication.  
Apparently, the post-traumatic stress 
disorder and the personality disorder are 
closely related in that the patient was 
sexually abused as a child and grew up 
with a schizophrenic father, and the 
trauma that occurred from that as well as 
the trauma he experienced while in the 
military certainly have caused him to 
have some difficulties in functioning 
socially and on the job.  The alcohol 
dependence certainly, again, is related 
to both the personality disorder and the 
post-traumatic stress disorder.  
(Emphasis added).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In addition, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, 12 Vet. App. at 119.

In the rating action presently on appeal, the veteran was 
assigned a 30 percent rating for his service-connected PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD).  Under 
the version of the rating criteria that has been in effect 
since before the veteran filed his claim for compensation in 
May 1998, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

In determining the appropriate evaluation for the veteran's 
service-connected PTSD, the Board notes that the record on 
appeal shows complaints, diagnoses, or treatment for a number 
of psychiatric disorders in addition to the service-connected 
PTSD; i.e., a bipolar disorder, a major depressive disorder, 
alcoholism, and a personality disorder.  Moreover, while the 
veteran was afforded numerous VA examinations in an effort to 
obtain medical opinion evidence as to which of his adverse 
psychiatric symptomology was attributable to his service 
connected PTSD, as opposed to the nonservice-connected 
disorders, the examiners indicated that such a distinction 
was difficult.   See VA examinations dated in July 1999, 
March 2000, and November 2000; Also see VA treatment record 
dated in January 1999.  Accordingly, in determining the 
severity of the service-connected PTSD, the Board will 
consider all adverse psychiatric symptomatology seen in the 
record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam) (when it is not possible to separate the effects 
of a service-connected condition from those of a nonservice-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to whether certain signs and 
symptoms can be attributed to the service-connected 
condition).  See also Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001)   .

As to the correct rating to assign the veteran's psychiatric 
disorder, the Board notes that at the veteran's most recent 
VA examination, the examiner noted that the veteran had a 
problem with his behavior being rigid, his speech being slow, 
hesitant, and monotonous, his affect being flat, suicidal 
ideation, and his level of abstraction and insight being 
minimal.  See VA examination dated in November 2000.  
Similar, if not even more severe, adverse symptomology was 
identified in the earlier June 1999 and March 2000 VA 
examinations.  Specifically, at the veteran's June 1999 VA 
examination, the veteran looked older than his stated age, 
his behavior was tense and rigid, speech was slow, hesitant, 
and monotonous, mood was empty and depressed, affect was flat 
and blunted, thought process was at times loose, he was 
difficult to follow, he had suicidal and homicidal ideation, 
his level of abstraction and insight were minimal, and the 
veteran reported having auditory hallucinations.  Likewise, 
at the March 2000 VA examination, the veteran's mannerisms 
included twitching and gesturing as well as uneasiness, 
attitude was guarded, speech was under pressure, hesitant 
and, at times, slow, he was anxious, his thoughts reflected 
preoccupation with his military and early childhood 
experiences, concentration was diminished, and judgment was 
marginal.

Additionally, treatment records and VA examination reports 
reveal that the veteran recently separated from his wife on 
many years (i.e., 38 years), lived alone, had no friends, had 
not worked in many years (i.e., since 1997), spent his days 
isolated at his house with his only outings being to walk his 
dog or to go out for food and clothing, when needed.  In 
addition, it was noted that the veteran's only social contact 
was occasionally visiting with his sister, his nephews, and 
nieces.  In addition, while the veteran reported that he had 
a hobby, building model airplanes, he also reported that he 
no longer had the patience to build them.  In addition, both 
a VA examination report and a VA treatment record included 
the opinion that the veteran was unemployable.

The Board notes that more recent VA treatment records show 
the veteran volunteered five mornings a week at VA and he was 
capable of taking his sister to the doctor.  The Board also 
recognizes that more contemporaneous VA treatment records 
noted that the veteran/the veteran's mood was stable on 
medication, the veteran was doing pretty good on medication, 
and the veteran was significantly improved with medication. 

Nonetheless, the Board also notes that VA treatment records 
show the veteran's complaints and treatment for depression, 
anxiety, nervousness, mood swings, panic attacks, 
hyperarousal, nightmares, difficulty sleeping at night, a 
problem sleeping too much during the day, and too little 
energy, which problems increased and decreased in severity 
and/or frequency depending on his medication.  On occasion, 
treatment records also noted that the veteran had suicidal 
ideation.

Furthermore, VA treatment records show the veteran's GAF 
score being 50 in 2000, except for a onetime score of 65 in 
December 2000 and his GAF score being between 48 and 60 in 
2001.  Moreover, while the November 2000 VA examiner opined 
that his GAF score was a 55, the two earlier VA examiners 
opined that his GAF score was a 40 (see June 1999 and March 
2000 VA examinations).

The Board notes that a GAF score of between 51 and 60 
suggests that psychiatric disability is manifested by 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or schooling function (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
between 41 and 50 suggests that psychiatric disability is 
manifested by serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job) and/or 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work . . .).  A GAF score of between 31 and 40 
contemplates psychiatric disability manifested by some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several area, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work.  
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental.

The Board recognizes that the record on appeal shows the 
severity of the veteran's adverse symptomology fluctuating 
throughout the course of the appeal, which fluctuation is 
most probably explained by the effectiveness of the numerous 
combinations of medications the veteran was being tried on 
during the pendency of his appeal.  Nonetheless, the Board 
finds that the veteran's overall disability picture, as 
reflected in his three VA examinations as well as in the 
voluminous VA treatment records, leads the Board to conclude 
that, with resolution of doubt in the veteran's favor, that 
the evidence supports a conclusion that his impairment is 
best approximated by the criteria for the 70 percent rating, 
but no more.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  
While the record includes various psychiatric diagnoses, the 
Board also points out that the VA examiners are not able to 
distinguish between those symptoms related to the service-
connected PTSD and those related to the nonservice-connected 
disorders.  Even when specifically requested to do so, the 
examiner who offered the November 2000 opinion attempted to 
determine which condition caused the most functional 
impairment, but concluded that the conditions were "closely 
related."  As such, the Board has considered all psychiatric 
symptomatology noted in the record and finds that the 
preponderance of the evidence supports the assignment of a 70 
percent rating.  This is true throughout the period of time 
during which his claim has been pending.  Fenderson, 12 Vet. 
App. at 119. 

Specifically, as noted above, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  § 4.130.  As 
noted above, these are not characteristics of the veteran's 
disability.  The Board acknowledges that both a VA examiner 
and a VA counselor opined that the veteran was unemployable.  
However, at numerous examinations, he was dressed 
appropriately, was oriented times four, cooperative, had an 
intact memory, and judgment, with medication, was good enough 
for him to handle his own funds.  Although he was described, 
at times, as having problems with homicidal or suicidal 
ideation, speech being slow, hesitant, and monotonous, his 
affect being flat, and, at his first VA examination, having a 
lose thought process and reporting auditory hallucinations, 
he was not generally described as having gross impairment in 
thought processes, delusions, acting inappropriately, being 
intermittently unable to perform activities of daily living, 
having memory loss for names of close relatives, own 
occupation, or own name, or experiencing other symptoms 
characteristic of the 100 percent rating.  Being depressed, 
angry, and experiencing social isolation are problems more 
akin to the characteristics of the 70 percent rating.  
38 C.F.R. § 4.130 (2001).  Indeed, the criteria for the 
70 percent rating specifically refer to difficulty in 
establishing and maintaining effective relationships, etc.  
Being able to manage daily living activities further supports 
the above conclusion.  Moreover, while the record includes 
opinions that the veteran was unemployable, the criteria for 
a 100 percent rating specifically refers to both total 
occupational and social impairment.  Accordingly, these 
opinions while informative do not, by themselves, entitle the 
veteran to a higher rating.  Therefore, the Board concludes 
that the veteran's symptoms are more closely approximated by 
the criteria for a 70 percent rating.  As opined above, this 
is true throughout the period of time during which his claim 
has been pending.  


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	M. E. Larkin
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

